Citation Nr: 0016496	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:  Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and several relatives



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service beginning in February 1941 and 
ending in May 1947.  In a February 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office Manila, 
it was held that the appellant was not entitled to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits.  It was held that [redacted] was the 
lawful spouse of the veteran at the time of his death and was 
entitled to recognition as his surviving spouse for purposes 
of VA death benefits.  The appellant appealed from that 
decision.  Since this is a simultaneously contested claim, 
one in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit, 
38 C.F.R. § 20.3(o), special rules apply.  Those special 
rules have been substantially followed by the regional 
office.  See 38 U.S.C.A.§  7105A; 38 C.F.R. § 19.100-102, 
20.500-504, 20.1304(d).  This contested claim was initially 
before the Board of Veterans' Appeals (Board) in June 1995 
when it was remanded for further development.  

In January 1998 the Board held that the appellee, [redacted], 
was the lawful spouse of the veteran and therefore was 
entitled to recognition as surviving spouse of the veteran 
for purpose of VA death benefits.  The Board held that, since 
the appellee had been found entitled to VA death benefits as 
lawful spouse of the veteran, the appellant could not be 
recognized as the surviving spouse of the veteran for VA 
purposes on the basis of her subsequent "deemed valid" 
marriage to the veteran.  The appellant appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a joint motion by the VA General Counsel and 
attorney for the appellant, dated in June 1999, it was argued 
that two letters by the veteran to the appellant which had 
not been translated could be relevant, and that other 
evidence had not been considered by the Board.  It was 
requested that the Board's decision be vacated and that the 
matter be remanded to the Board for further action.  In an 
order dated in June 1999 the Court vacated the Board decision 
and remanded the matter.  The case is presently before the 
Board for further appellate consideration.  

The record reflects that in February 1998 [redacted] was 
awarded improved death pension benefits as surviving spouse 
of the veteran commencing in December 1991.  In November 1998 
the regional office received a death certificate reflecting 
her death during that month.  In December 1998 the payment of 
improved death pension to [redacted] was terminated effective 
November 1, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the pending contested claim has been obtained 
by the regional office to the extent possible.  

2.  The evidence of record clearly supports the conclusion 
that the veteran and [redacted] were married in December 1939 
in the Philippines.  

3.  The evidence also establishes that the veteran and 
[redacted] separated some five years after their marriage, 
without fault on the part of [redacted].  When the veteran 
returned to the Philippines in 1979 they resided together 
until his death in February 1987.  

4.  The appellant and veteran underwent a marriage ceremony 
in April 1945 in the Philippines.  They separated in 1949, 
without fault on the part of the appellant.  

5.  The appellant was not aware of any impediment to her 
marriage to the veteran at the time of the April 1945 
marriage ceremony. 

6.  In February 1992 the regional office held that [redacted] 
was the lawful spouse of the veteran at the time of his death 
and was therefore entitled to recognition as his surviving 
spouse for purposes of VA death benefits.  They also held 
that the appellant was not entitled to recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits.  The appellant appealed from that decision.  

7.  In February 1998 [redacted] was awarded improved death 
pension as surviving spouse of the veteran commencing in 
December 1991. 


CONCLUSIONS OF LAW

1.  [redacted] was the lawful spouse of the veteran and was 
entitled to recognition as surviving spouse of the veteran 
for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 
103, 5107 (West 1991); 38 C.F.R. 3.53 (1999).

2.  Since [redacted] has been found entitled to VA death 
benefits as lawful spouse of the veteran, the appellant 
cannot be found entitled to recognition as the surviving 
spouse of the veteran for VA purposes on the basis of her 
"deemed valid" marriage to the veteran.  38 U.S.C.A. §§ 103, 
5107 (West 1991); 38 C.F.R. § 3.52 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During the veteran's service he was hospitalized on several 
occasions.  In June 1945 when admitted for nasopharyngitis, 
[redacted] (sic) was listed as his wife.  In December 1945 when 
hospitalized for torticollis he listed his father as his 
nearest relative.  In December 1946, when admitted for a 
backache, [redacted] (sic) was again listed as his nearest 
relative.  In April 1947 the veteran submitted a claim for VA 
benefits.  He indicated that he and [redacted] had been married 
in December 1939 in Jose Panganiban, Camarines Norte, 
Philippines, and that they had one child ([redacted]).  

In an April 1948 claim the veteran inserted "not applicable" 
with regard to those questions pertaining to a wife and 
listed only the child.  

In a May 1948 joint affidavit by [redacted] and [redacted] it was 
indicated that the veteran's last name had been misspelled on 
his daughter [redacted]'s birth certificate. They affirmed 
that they personally knew the spouses, the veteran and 
[redacted], and personally knew that they had one living child 
by the name of [redacted]. 

In a July 1948 marital status form, the veteran indicated 
that he had been married once, to [redacted].  

A September 1948 certification by the local civil registrar 
of Jose Panganiban, Camarines Norte, reflected that the 
records of the office had been destroyed by a fire in January 
1942 and that as a result marriage records of the veteran and 
[redacted] who were said to have been married in the 
municipality in December 1939 could not be furnished.  

The veteran also provided a birth certificate dated in 1948 
reflecting the birth of [redacted] in June 1945.  Her parents 
were listed as the veteran and [redacted].  

In a January 1949 marital status form, the veteran indicated 
that he had been married once, to the appellant.  He provided 
a copy of a marriage contract reflecting that they underwent 
a marriage ceremony in April 1945 at Caloocan in Greater 
Manila.  A baptismal certificate for [redacted] was also 
received in January 1949.  It states that she was born in 
February 1946, and identifies her as the legitimate daughter 
of the veteran and appellant.  

In a January 1950 claim for VA benefits, the veteran reported 
that he had been married once, to [redacted], in 1941.  

The veteran's death certificate reflects that his death 
occurred in February 1987 at Pantal West, Dagupan, 
Pangasinan.  [redacted] was listed as his surviving spouse.  

In April 1991 the appellant submitted a claim for VA death 
benefits as surviving spouse of the veteran.  She indicated 
that she and the veteran had each been married once, to each 
other, in April 1945 and that the marriage ended with his 
death.  She reported that they had lived together 
continuously from the date of marriage until the date of the 
veteran's death.  

In a June 1991 statement the appellant related that she had 
no idea of any impediment regarding her marriage to the 
veteran.  She claimed that [redacted] had only been his live-in 
partner and had never been married to the veteran.  

A VA field examination report, dated in October 1991, 
reflects a deposition of the appellant.  She related that she 
had been legally married only once, to the veteran at 
Caloocan in April 1945.  She stated that they had had two 
children.  In March 1946 after she gave birth to [redacted], the 
veteran and [redacted] had come to her house and visited for a 
short while.  When she met the veteran in 1945 he had 
introduced himself as single.  She had initially heard about 
[redacted] in January 1946 from the wife of one of the 
veteran's comrades in arms.  The wife believed that [redacted] 
had only been the live-in partner of the veteran prior to him 
meeting her.  In 1949 she had been abandoned by the veteran.  
His ship had docked in January 1956 and they had been able to 
reconcile but after two weeks he left for Guam and she never 
saw him alive again, although they still corresponded briefly 
with one letter each.  She first heard of the veteran's death 
in 1988.  She had gone to the veteran's hometown in Barrio 
Pantal West, Dagupan, Pangasinan, and learned that he had 
died there in 1987.  She had also learned that he had arrived 
there in 1979 suffering from complete and total amnesia from 
which he never recovered.  

The appellant also submitted birth records of her children, 
letters from the Navy Department to her in 1953 and 1955 
regarding her request for support from the veteran and a 
letter written by the veteran to her in 1955, together with 
her past and recent photographs.  

In November 1991 [redacted] submitted a claim for VA death 
benefits as surviving spouse of the veteran.  She reported 
that she and the veteran had each been married once, to each 
other, in December 1939 and that the marriage had ended with 
his death.  She also claimed that they had lived together 
continuously from the date of marriage until the date of the 
veteran's death.  

A VA field examination report, dated in November 1991, 
reflects a deposition of [redacted].  She deposed that she had 
been married on one occasion, to the veteran in 1939 or 1936.  
She had gone to the church where they had been married and 
had been informed that the records had been burned during the 
Japanese occupation.  She could no longer recall the names of 
any person who might have been a witness to the wedding.  
They had lived together for about five years and the veteran 
had then left for the United States.  He returned in 1979, 
physically and mentally disabled.  She had attended him from 
the date he returned home until the time of his death.  The 
appellant had not visited the veteran after his arrival in 
1979.  In 1988 she had come, apparently to verify the death 
of the veteran.  She and the veteran had had only one child, 
[redacted], born in June 1945.  

The field examiner also interviewed a sister-in-law of the 
veteran, [redacted] and a sister of the veteran, [redacted].  Both 
stated that the veteran married [redacted], although the 
veteran also had another wife in the person of the appellant 
whom they initially saw after the veteran's death.  They 
indicated that the veteran had returned to the Philippines in 
1979 and had been placed in the custody of [redacted].  He died 
while in her custody.  [redacted] had not remarried or lived 
with another man in an ostensible marital relationship from 
the date of death of the veteran to the current time.  
Similar information was obtained from other disinterested 
witnesses.  Other neighbors of [redacted] were interviewed and 
gave the impression of being truthful in their declarations 
that the veteran's spouse, [redacted], remained the widow of 
the veteran.  

A copy of a court order appointing a guardian for the veteran 
in New York in January 1980 was also obtained.  

A copy of a portion of a reconsideration determination by the 
Social Security Administration which is of record reflects 
that [redacted] had filed a claim for widow's benefits in 
February 1987.  That the claim had been disallowed because 
she did not present enough evidence to establish that she was 
at least 60 years of age and that she was the legal surviving 
wife of the veteran.  She had asked for a reconsideration of 
the decision.  The decision on reconsideration was not 
included in the document.

The regional office later received other documents including 
a certificate by the Social Security Administration, dated in 
October 1989 reflecting that the appellant was awarded a 
burial benefit of $255 in the veteran's case.  Also received 
was a copy of a comprise agreement, executed by the appellant 
and [redacted] in February 1991 in which they each agreed to 
the receipt of 50 percent of the veteran's estate.  

The appellant and several relatives appeared at a hearing at 
the regional office in April 1992.  The appellant indicated 
that, when [redacted] filed for burial benefits, she had been 
denied because she had not been recognized as the legal wife 
of the veteran.  She was the one who received the burial 
benefits.  Testimony by the relatives was to the effect that 
they had been married in 1945 and that the veteran had later 
sustained a head injury with brain damage.  He had eventually 
been sent home and hospitalized at the mental hospital at 
Dagupan City.  

In October 1996 the regional office received information from 
the Social Security Administration pertaining to a 1981 claim 
by [redacted] for Social Security benefits as a dependent of 
the veteran.  Her claim had been denied since she had not 
been able to prove her date of birth and date of marriage to 
the veteran.  In September 1997 the Social Security 
Administration advised the regional office that the permanent 
folder including the complete reconsideration determination 
in [redacted]'s case could not be obtained.  

In January 2000 sworn statements by [redacted] and [redacted] were 
submitted which were to the combined effect that they 
personally knew the veteran and appellant and knew "for a 
fact" that they were married in April 1945.  They also knew 
"for a fact" that the spouses lived together as husband and 
wife during the lifetime of the veteran.  They did not know 
[redacted].  

Pursuant to the direction of the joint remand, the Board has 
obtained translations of letters written by the veteran to 
the appellant in March 1954 and March 1956.  The March 1954 
letter was addressed to "my dearest wife."  The veteran wrote 
that he had received the appellant's letter and understood 
everything she had said.  He stated he was aware she had been 
feeling jealous about another woman but he was not "doing 
anything" in America.  He asked that, although he was in 
America she believe him that she was the only one he loved.  
He asked that she attend to their marriage contract and the 
baptismal certificate of [redacted] and send them immediately so 
that both of them could come to America.  He related that 
[redacted] was already an American citizen and indicated that 
they were a dependent family.  

In the March 1956 letter the veteran referred to the 
appellant by her first name.  He indicated that that had been 
his third letter to her and he had sent her money on three 
occasions.  He asked whether she had received the letters he 
sent containing cash and a money order.  

II.  Analysis

To be entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3).  

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with the veteran which, but for the impediment, would have 
been valid and thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the purported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  No 
duplicate payments shall be made.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a), (c).  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of their marriage or 
the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage or the 
original certificate of marriage, official report from the 
service department as to a marriage which occurred while the 
veteran was in service, the affidavit of the clergyman or 
magistrate who officiated, the original certificate of 
marriage, the affidavits or certified statements of two or 
more eyewitnesses to the ceremony or any other secondary 
evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that there was no separation due to the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).  

In this case, [redacted] reported that she and the veteran had 
been married in 1939 (or 1936) in the Philippines and that 
they resided together for some five years until he left for 
the United States.  She also reported that he returned to the 
Philippines in 1979 after sustaining brain damage which left 
him mentally incompetent and that they resided together from 
that time until his death in February 1987.  She was listed 
as the veteran's spouse on two service hospital reports.  The 
veteran provided information in his initial claim for VA 
disability benefits in April 1947 that he and [redacted] had 
been married in December 1939.  He provided similar 
information on a July 1948 marital status form and in a 
January 1950 claim for VA benefits, although he indicated on 
the 1950 claim that he and [redacted] had been married in 1941.  
On a January 1949 marital status form, the veteran indicated 
that he had only been married to the appellant.  

The appellant has claimed that she and the veteran were 
ceremonially married in April 1945 and she has provided a 
marriage contract reflecting that they underwent a marriage 
ceremony at that time.  She indicated that the veteran 
abandoned her in 1949 and that she did not thereafter see him 
prior to his death, except for a period of some two weeks in 
1956.  She also related that she and the veteran had 
corresponded briefly during his absence.  In this regard, 
there is of record a March 1954 letter from the veteran to 
the appellant in which he referred to her as his wife and 
indicated that she was the only one that he loved.  He also 
asked her to send their marriage contract and baptismal 
certificate of their child so that both of them could come to 
America.  In a March 1956 letter the veteran indicated that 
he had sent the appellant money on three occasions.  The 
appellant also maintained that she had been informed by the 
wife of one of the veteran's service associates that [redacted] 
had not been married to the veteran but had only been his 
live-in partner prior to him meeting her.  

During the November 1991 VA field examination, a sister-in-
law of the veteran, [redacted], who was 82 years old and a sister 
of the veteran, [redacted], who was 67 years old, both 
indicated that the veteran had married [redacted] and that 
[redacted] had had custody of the veteran from 1979 until his 
death.  Similar information was also obtained from other 
disinterested witnesses.  [redacted] was unable to obtain a 
copy of a marriage certificate or other official record 
reflecting her marriage to the veteran and a local civil 
registrar indicated that any such records in his office had 
been destroyed by a fire in January 1942 during the Japanese 
occupation of the Philippines.  

On the basis of the information provided by the veteran 
during his lifetime, by [redacted], and by the appellant as 
well as the witnesses interviewed during the November 1991 VA 
field examination, the evidence of record is sufficient to 
establish that the veteran and [redacted] were ceremonially 
married in the Philippines in December 1939 and that she was 
the lawful spouse of the veteran at the time of his death.  
The recent February 1998 affidavits by [redacted] and [redacted] 
confirm that the appellant and veteran had been married in 
1945; however, a copy of their marriage contract reflecting 
that they had undergone a marriage ceremony at that time was 
already of record.  They also indicated that the veteran and 
appellant had resided together as husband and wife during the 
lifetime of the veteran.  Although the record indicates that 
they in fact resided together as husband and wife for a 
period of time, that factor, of itself, would not establish 
the legality of the marriage of the appellant and veteran.  

According to [redacted], she and the veteran resided together 
for some five years following their marriage.  She believed 
that the veteran left her to go to the United States, 
although it would appear that he simply went to another part 
of the Philippines and married the appellant.  In any event, 
the record does not indicate that there was any fault on the 
part of [redacted] in causing the separation between herself 
and the veteran.  Based on the evidence of record, she would 
therefore qualify as the legal surviving spouse of the 
veteran, and be entitled to recognition for gratuitous death 
benefits.  Her claim is made even stronger by the facts which 
show that when the veteran returned to the Philippines in 
1979 he and [redacted] resided together until his death in 
February 1987.  Thus, the test of continuous cohabitation 
between [redacted] and the veteran had been met and she was 
entitled to recognition as his surviving spouse for purposes 
of VA death benefits.  38 U.S.C.A. § 101; 38 C.F.R. § 3.53; 
Gregory v. Brown, 5 Vet. App. 108 (1993).  

Indeed, the record reflects that in February 1998 [redacted] 
was awarded improved death pension benefits as surviving 
spouse of the veteran commencing in December 1991.  [redacted] 
died in November 1998 and her award of improved death pension 
was terminated effective November 1998.  However, that fact 
has no bearing on the question of her eligibility for death 
pension benefits during her lifetime.  

In considering the issue of the appellant's eligibility for 
the same benefit, the veteran and appellant underwent a 
marriage ceremony in April 1945.  Although the appellant 
initially claimed that they has lived together from that time 
until his death, she has subsequently claimed that they 
resided together until the veteran abandoned her in 1949, 
which is more consistent with the other evidence which shows 
that the veteran became a merchant seaman at about that time 
and left the Philippines.  She has also claimed that she was 
not aware of any impediment to her marriage to the veteran at 
the time she and the veteran underwent the marriage ceremony.  
Although she reported that she met [redacted] in 1946, she was 
unclear as to what she became aware of as to the prior 
relationship at the time of that meeting.  In any event, she 
also appears to have been free from fault in causing their 
separation.  She and the veteran also had a child [redacted], 
who was born in February 1946.  This evidence would have 
supported a legal conclusion that she could have qualified as 
the legal widow of the veteran, but for the evidence which 
shows, much more conclusively than the evidence to the 
contrary, that the veteran had a prior subsisting legal at 
the time she married the veteran.  Thus, the appellant's 
primary basis for eligibility would be as a "deemed valid" 
widow.  

The Board notes that in January 1978 the VA General Counsel 
held that 38 U.S.C.A. § 103 contained a clear prohibition 
against duplicate payments, so that a "deemed valid" widow 
could not be recognized as eligible for benefits following 
the death of a legal widow who had been found entitled to 
benefits.  The VA General Counsel later held that a claimant 
who is recognized as the "deemed valid" widow of a veteran 
would not be precluded from receiving survivors' pension by 
the fact that another individual has sought such benefits and 
has been recognized by the VA as the veteran's surviving 
spouse, if the recognized surviving spouse was never found 
entitled to receive the benefits due to excessive income 
(emphasis supplied).  VA O.G.C. Prec. Op. 20-90 (June 19, 
1990).  However, in that decision the General Counsel again 
indicated that the restriction envisioned by Congress in 38 
U.S.C.A.§  103(a) that in no case would duplicate benefits be 
paid was still viable.  In this case, as noted previously, 
[redacted] has been found entitled to receive VA death benefits 
as surviving spouse of the veteran and in fact was awarded 
such benefits for the period from December 1991 until her 
death in November 1998.  Thus, under the circumstances, the 
appellant is not eligible for recognition as surviving spouse 
of the veteran on the basis of a "deemed valid" marriage to 
the veteran in April 1945.  38 U.S.C.A. § 103; 38 C.F.R. 
§ 3.52.  Accordingly, it follows that favorable action in 
connection with the appellant's appeal is not in order.  


ORDER

Entitlement of the appellant to recognition as surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs death benefits is not established.  The appeal is 
denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

